Opinión del
Jnez Asociado Señor De Jesús,
en la cnal concurre el Jnez Presidente Señor Travieso. 
En sn sesión ordinaria de 1946 la Legislatura de Puerto Eico aprobó, sobre el veto del Gobernador, el Proyecto del Senado núm. 51, disponiendo el uso exclusivo del idioma es-pañol para la enseñanza en las escuelas públicas. Al vedarlo por segunda vez, el Gobernador lo envió por correo el 30 de abril de 1946 al Director de la División de Territorios y Po-sesiones Insulares, con súplica de someterlo al Presidente para su consideración. El día 6 de mayo siguiente lo reci-bió el Director de la División de Territorios y Posesiones Insulares, pero por razones que no constan de los autos, no lo. envió a Casa Blanca basta el 6 de agosto en que lo reci-bió un empleado de la oficina del Presidente.
El 13 de agosto de 1946 el apelado radicó en la corte inferior este procedimiento sobre sentencia • declaratoria. Alegó, entre otras cosas, que habían transcurrido más de noventa días desde que el Gobernador transmitió el pro-yecto de ley a la División de Territorios y Posesiones Insu-lares; y que el Presidente no lo había devuelto, por lo cual se había convertido en ley y pedía sentencia declarándolo así, y que el demandado debía ponerla en ejecución.
El demandado se opuso a las pretensiones del deman-dante y antes de celebrarse el juicio, radicó una alegación suplementaria a la contestación en la cual expuso que el. 25 de octubre de 1946 el Presidente había desaprobado el pro-yecto de ley. No obstante dicha desaprobación, la corte a quo dictó sentencia el 25 de febrero de 1947, declarando que el proyecto se había convertido en ley desde el 4 de agosto de 1946 y que debía ponerse en ejecución por el demandado.
*93Opinó la corte que desde el instante en que el proyecto fué recibido por la División de Territorios y Posesiones In-sulares, debía entenderse recibido por el Presidente y con-secuentemente que desde esa feclia, 6 de mayo de 1946, em-pezó a correr el plazo fijado al Presidente para aprobar o desaprobar el proyecto de ley de conformidad con el artículo 34 de la Ley Orgánica, el cual, en lo pertinente, prescribe:
. . Cuando un proyecto de ley que liaya sido aprobado se presente al .Gobernador para su firma, si éste lo aprobare, lo firmará; si no lo aprobare, lo devolverá con sus objeciones a la Cámara en donde se originó, la cual anotará dichas objeciones por extenso en su libro de actas, y procederá a reconsiderar el proyecto. Si después de dicha reconsideración, las dos terceras partes del número total de miembros de esa Cámara convinieren en pasar el proyecto, será el mismo enviado, junto con las objeciones, a la otra Cámara, por la cual será también reconsiderado, y si fuere aprobado por las dos terceras partes de todos los miembros de esa Cámara, será remitido al Gobernador, quien, en caso de que entonces no lo aprobare, lo transmitirá al Presidente de los Estados Unidos. . . Si el Presidente de los Estados Unidos aprobare el proyecto, lo firmará y pasará a ser ley. Si no lo aprobare, lo devolverá al Gobernador manifestán-dolo así, y no será ley; Disponiéndose, que el Presidente de los Esta-dos Unidos aprobará o desaprobará una ley a él sometida en virtud de las disposiciones de este Artículo, dentro de noventa días de haberle sido sometida para su aprobación; y si no la aprobare den-tro de ese plazo, se convertirá en ley como si la hubiese aprobado especialmente. . .” (Bastardillas nuestras.)
Es digno de notarse que el artículo 34 arriba citado, im-pone dos deberes distintos al Gobernador y al Presidente, respectivamente. Al primero le ordena que trasmita el pro-yecto de ley al Presidente, (1) Una vez trasmitido, queda *94cumplido el deber del Gobernador. Al segundo le confiere la facultad de aprobarlo o desaprobarlo, para lo cual le concede un término de noventa días a contar desde que le haya sido sometido. Una vez sometido al Presidente, empieza a correr el término que la ley le concede para su considera-ción. No dice la ley que el referido plazo se cuente desde que el Gobernador trasmite el proyecto. Por el contrario, expresamente dispone que empieza a correr desde que el pro-yecto de ley ha sido sometido al Presidente para su apro-bación.
La letra de la ley es clara. La corte inferior no rechaza esta interpretación, pero opina que la División de Territorios y Posesiones Insulares es un agente del Presidente y conse-cuentemente, el recibo del proyecto por la División, equivale a su entrega al Presidente.. La corte inferior busca apoyo para esta teoría en el artículo 11 de la Ley Orgánica, (2) en *95la Ley del Congreso de 3 de marzo de 1933 (3) y en la Orden Ejecutiva promulgada por el Presidente Roosevelt el 29 de mayo de 1934. (4)
I
Para determinar si es correcta la teoría de la corte a quo, precisa un examen de las referidas leyes y Orden Ejecutiva.(5) .
*96El artículo 11 de la Ley Orgánica prescribe que los in-formes que de acuerdo con la ley tienen que dar el goberna-dor o los jefes de departamentos “a cualquier funcionario de los Estados Unidos”, los dará a un Departamento Eje-cutivo del Gobierno de los Estados Unidos que desig-nará el Presidente y autoriza, además, a éste, a poner los asuntos que correspondan al Gobierno de Puerto Rico bajo la jurisdicción de ese Departamento.
La Ley del Congreso de 3 de marzo de 1933 (47 Stat. 1517 (1933)) dispone que el Presidente investigue y determine la reorganización que fuere necesario llevar a cabo den-tro de la rama ejecutiva del Gobierno y lo autoriza para ha-cerla.
Por último, la Orden Ejecutiva de 29 de mayo de 1934 creó la División de Territorios y Posesiones Insulares ads-crita al Departamento de lo Interior. Dispuso que todas las funciones del Negociado de Asuntos Insulares del De-partamento de la Guerra,(6) juntamente con su personal, archivos, etc., correspondientes a o relacionadas con la ad-ministración del Gobierno de Puerto Rico, quedaban, a vir-tud de dicha Orden, transferidos del Departamento de Guerra a la División de Territorios y Posesiones Insulares del Departamento de lo Interior para ser administradas bajo la supervisión del Secretario de lo Interior.
Nada encontramos en dichas leyes ni en la Orden Ejecu-tiva de lo cual racionalmente pueda inferirse que la Divi-sión de Territorios y Posesiones Insulares sea un agente del Presidente. El ordenar al Gobernador y a los Jefes de De-partamento que los informes que de acuerdo con la ley tuvie-*97ran que dar “a cualquier funcionario de los Estados Uni-dos” los den a la División de Territorios y Posesiones In-sulares, no constituye a dicha División en un agente del Pre-sidente de los Estados Unidos, en relación con una facultad impuesta por la ley al Presidente en persona, tan impor-tante como la del ejercicio del veto. Como se dice en la opi-nión concurrente del Juez Stone, con la eual estuvo con-forme el Juez Brandéis, en el caso de Wright v. United States, 302 U. S. 583 (nota 4, pág. 601) la importante facultad de recibir-un proyecto de ley, a nombre del Presidente no se confiere sub silentio.
La trascendencia del poder del veto se expone con ele-gante sencillez en el caso de Okanogan Indians v. United States, 279 U. S. 655, 677-8:
"La Constitución, al conferir al Presidente una facultad negativa sobre la Legislación — comúnmente denominada veto — le confiere una autoridad y le impone un deber de la más alta trascendencia en el cumplimiento del cual debe, no sólo firmar los proyectos de'ley que aprueba para que se conviertan en ley, sí que también devolver los proyectos que desapruebe, con sus objeciones, para que puedan ser reconsiderados por el Congreso. El fiel y efectivo cumplimiento de este trascendental deber indefectiblemente requiere tiempo, dentro del eual el Presidente pueda cuidadosamente examinar y considerar un proyecto de ley y determinar, previa-la debida deliberación, si lo aprueba o desaprueba, y si lo desaprueba, formular sus objeciones para la consideración del Congreso. A ese efecto se le concede un plazo determinado a contar desde qqe el proyecto de ley le lia sido presentado, dentro del cual puede examinar sus disposiciones y apro-barlo o devolverlo sin su aprobación para ser reconsiderado. (Citas). La facultad así conferida al Presidente no puede ser restringida ni limitada por el Congreso, ni el tiempo dentro del cual debe ser ejercitada, acortarse directa o indirectamente. Y es parte tan esen-cial de los preceptos constitucionales dirigidos a impedir legislación irreflexiva o impropia, que el Presidente, por su parte, disponga de todo el tiempo eoncedídole para determinar si aprueba o desaprueba un proyecto de ley, o si lo desaprueba para que adecuadamente for-mule las objeciones que deben ser consideradas por el Congreso, como lo es que el Congreso por su parte, tenga una oportunidad de volver a aprobarlo, no obstante sus objeciones.”
*98Si reflexionamos por nn instante que, al exigir la sec-ción 34 que el proyecto de ley sea sometido al Presidente tiene por objeto que éste y sólo éste lo apruebe o desapruebe, no podemos dar al artículo 11 y a la Orden Ejecutiva de 29 de mayo de 1934 la interpretación que le da la corte inferior, con el paradójico resultado que ya hemos visto, de conside-rar, como convertido en ley desde el 4 de ag'osto de 1946 un proyecto enviado, por primera vez a Casa Blanca, el 6 de ag'osto de 1946. Es decir, dos días antes de que el Presidente tuviera la oportunidad de aprobar o desaprobar el proyecto ya había quedado convertido en ley, según la corte inferior, por el mero hecho de retenerlo la División de Territorios y Posesiones Insulares sin someterlo al Presidente. En otras palabras, el importante poder de aprobar o desaprobar la ley, conferido al Presidente por el artículo 34 de la Ley Or-gánica, quedó sin ser ejercido por el Presidente debido a la omisión de la División de Territorios y Posesiones Insula-res. Podrá suceder una situación como la del presente caso, pero ésta es una extraordinaria que no habría ocurrido si la División de Territorios y Posesiones Insulares hubiera so-metido el proyecto al Presidente con más prontitud, o si la ley fijase un término dentro del cual el proyecto de ley de-biera ser sometido al Presidente para su aprobación. Y ante la alternativa en que nos ha colocado la División de Territo-rios y Posesiones Insulares de que se prive al Presidente de cumplir cabalmente el deber que le impone el artículo 34 de la Ley Orgánica o el de que la aprobación o desaprobación por el Presidente de una ley de la Asamblea Legislativa de Puerto Rico aprobada no obstante el veto del Gobernador, esté pendiente por un tiempo mayor del necesario por no haber sido sometida prontamente al Presidente, debemos op-tar por la interpretación que da efecto al artículo 34 de la Ley Orgánica.
A nuestro jui'cio, el propósito del citado artículo 11 de la Ley Orgánica, en lo que a la trasmisión de dichos informes concierne, es indicar el canal oficial por el cual éstos debe-*99rán ser enviados. Y en el presente caso ya hemos dicho que el Gobernador cumplió su deber trasmitiendo el proyecto por la vía oficial correspondiente. Si la División de Territorios y Posesiones Insulares no cumplió con el suyo con la debida diligencia, es impertinente a los efectos del presente caso; y no por ello ha de convertirse el proyecto en ley contra la voluntad del Presidente, expresada dentro del plazo de no-venta días desde que realmente le fue sometido.
II
 La corte a quo también descansa su teoría en el hecho de que un profesor de la Universidad de Kent y el abogado del demandante escribieron al Presidente sendas cartas en relación con el proyecto de ley, y que si bien no recibieron contestación alguna de Casa Blanca, la tuvieron del Departamento de lo Interior indicándoles que dichas cartas le habían sido referidas. Esta circunstancia es interpretada por la corte a quo y por el apelado como una indicación de que el Presidente consideraba sometido el proyecto a su consideración y daba traslado del mismo al Departamento de lo Interior para su estudio e informo. De esta inferencia concluyen que el tiempo que el proyecto estuvo detenido en el Departamento de lo Interior debe computarse como si hubiera estado bajo la consideración del Presidente. Citan el caso de State v. Grant Superior Court, 172 N. E. 897 (1930).
Si las cartas acusando recibo hubieran procedido de otro Departamento que no fuera el de lo Interior, podría existir algún fundamento para la inferencia de que al serle refe-ridas por Casa Blanca indicaba que el Presidente le líabía enviado el proyecto para su estudio e informe. Debemos pre-sumir que la oficina del Presidente no ignoraba que de ha-ber sido trasmitido el proyecto de ley por el Gobernador y no haberse sometido todavía al Presidente, debía hallarse en la División de Territorios y Posesiones Insulares, por cuyo conducto debía sometérsele, de conformidad con lo dispuesto en la Orden Ejecutiva de 29 de mayo de 1934. Parece lógico *100que en tales circunstancias, dicha correspondencia fuese re-mitida a la División de Territorios y Posesiones Insulares para ser considerada por el Presidente conjuntamente con el proyecto cuando le fuere sometido para su consideración. Las cartas estaban relacionadas con el proyecto de ley y nada más natural que se conservasen unidas al mismo.
El caso de State v. Grant Superior Court, supra, carece de pertinencia. En dicho caso el Gobernador había desig-nado a uno de los empleados de su oficina para que recibiese los proyectos que le presentara la Legislatura para su con-sideración. El Gobernador le dió instrucciones al efecto de que todo proyecto que llegase a su oficina después de la me-dianoche del 8 de marzo, lo enviara inmediatamente al Pro-curador General para su estudio e informe. Al llegar el men-sajero de la Legislatura con el proyecto en discusión, el empleado de la oficina del Gobernador, en cumplimiento de lo que se le había ordenado, le dijo al mensajero de la Le-gislatura que lo entogara al Procurador General, y así lo hizo. Surgió entonces la cuestión de si el tiempo que el Pro-curador General retuvo el proyecto debía computarse como parte del tiempo concedido al Gobernador para considerarlo. A la luz de estos hechos, la Corte Suprema de Indiana re-solvió que mientras el proyecto estuvo en poder del Procu-rador General, por orden del propio Gobernador, debía en-tenderse que se hallaba bajo la consideración del Jefe del Ejecutivo.
Parece claro que si en el caso de autos el proyecto hu-biera sido sometido al Presidente y éste lo hubiese remitido al Departamento de lo Interior para estudio e informe, se-ría de aplicación el caso de State v. Grant Superior Court, supra, y siendo correcta su doctrina la hubiéramos seguido en el presente caso. Pero los hechos no lo justifican.
Otros casos citados por la corte inferior y por el apelado no son aplicables ni justifican que nos detengamos a dife-' rendarlos.

*101
Procede revocar la sentencia apelada y dictar otra decla-rando que el Proyecto del Senado núm. 51 nunca llegó a con-vertirse en ley por haber sido desaprobado por el Presidente de los Estados Unidos dentro del plazo de noventa días desde que fué sometido a su consideración.

El Juez Asociado Sr. Marrero se inhibió.
Opinión del
Juez Asociado Señor Snyder.
Si bien convengo sustancialmente con una parte considerable de la opinión del Juez Asociado Sr. De Jesús, creo que la sentencia de este Tribunal debe fundamentarse primor-dialmente en la conclusión explícita de que el artículo 11 de la (¡arta Orgánica no tiene nada que ver con este caso y que es únicamente el artículo 34 el que lo controla.
' K¡n primer lugar, de su propia faz el artículo 11 no es aplicable. Se refiere solamente a informes sometidos por el Gobernador a un departamento ejecutivo de los Estados Unidos.a ser designado por el Presidente. Nada hay en dicho artículo que se refiera a la trasmisión de proyectos por *102el Gobernador al Presidente. A dieba cuestión la cubre ex-clusivamente el artículo 34 de la Carta Orgánica.
En segundo lugar, la historia legislativa de los artículos 11 y 34 refuerza esta interpretación. El artículo 11, que ordena el envío de los informes del Gobernador, no aparece en su texto actual en la Ley Foraker de 1900. 31 Stat. 77. Se aprobó originalmente en 1909 como una enmienda a la Ley Foraker, 36 Stat. 11;, y se volvió a aprobar sin que sufriera cambio fundamental alguno en el Acta Jones de 1917. 39 Stat. 951. Por otro lado, la disposición en cuanto al veto presidencial que se encuentra en el artículo 34 apareció por primera vez en el Acta Jones. El punto es obvio. Si me-diante el artículo 34 el poder del veto se le confirió al Presi-dente por primera vez mediante el Acta Jones, el Congreso no puede haber tenido en mente fijar el procedimiento para la trasmisión de proyectos por el Gobernador al Presidente en el artículo 11, que fué aprobado ocho años antes de que se aprobara el artículo 34. El artículo 11 no arroja luz al-guna a nuestro problema; la decisión de este caso depende del alcance del artículo 34.
Una vez que llegamos a la conclusión de que aquí con-trola el artículo 34, el caso se torna sencillo. Contrario al artículo 11, nada hay en el 34 con respecto a la trasmisión de proyectos por el Gobernador a un departamento ejecu-tivo de los Estados Unidos que actúa como agente del Pre-sidente para recibirlos. Al contrario, el artículo 34 provee que el Gobernador trasmitirá los proyectos al Presidente. Suponiendo que éste pueda, no obstante, delegar autoridad a un agente para recibir los proyectos a su nombre, el Pre-sidente no ha hecho esto. En su consecuencia, el Departa-mento del Interior actuó como agente del Gobernador para trasmitirle el proyecto al Presidente, y no como agente de éste para recibirlo. El período de noventa días dentro del cual el Presidente debe aprobar o desaprobar un proyecto, por tanto, no empezó a correr cuando el Departamento re-cibió el proyecto del Gobernador, con súplica de éste de que *103lo sometiera al Presidente. Más bien, empezó a correr desde la feolia en que el Presidente recibió el proyecto del Depar-tamento, que actuó como 'agente del Gobernador para tras-mitirlo al Presidente. Toda vez que éste vedó el proyecto dentro del período de noventa días calculado en esta forma, el proyecto no se convirtió en ley.
Lo que complica este caso es el lieclio de que el Departa-mento del Interior, como agente del Gobernador, no tras-mitió el proyecto al Presidente basta tres meses después de haberlo recibido del Gobernador. Su Asesor Legal dijo en una opinión que “Este Departamento fué less than prompt al trasmitirle el proyecto al Presidente.” A la luz de los hechos, esa manifestación merece ser'incluida, en el Department of Understatement de “The New Yorker”.
El Presidente tiene noventa días para aprobar o desa-probar un proyecto. Bajo la ley en vigor y según la prác-tica, una de las funciones del Departamento del Interior es estudiar los proyectos y aconsejar al Presidente sobre los mismos. Pero el espíritu del artículo 34 tiene por miras que el estudio será hecho por el Departamento mientras el pe-ríodo de noventa días esté corriendo.
El Departamento, como agente del Gobernador, debió ha-ber trasmitido inmediatamente el proyecto al Presidente. Después de recibirlo, el Presidente indudablemente lo hu-biera referido al Departamento para que éste, actuando como agente suyo le rindiera una opinión. Y mientras se hacía el estudio, hubiera estado corriendo el período de noventa días. Por el contrario, el Departamento, como agente del Gobernador, optó por retener el proyecto y no enviarlo al Presidente durante tres meses. En verdad que fué less than prompt en tardarse tres meses en realizar el mero acto de trasmitirle el proyecto al Presidente. Durante dicho período el Departamento desempeñó prematuramente el papel, en-teramente diferente, de agente del Presidente para estudiar y aconsejar sobre el proyecto. Al realizar conjuntamente (telescoping) sus réspectivos deberes para con el Goberna-*104dor y el Presidente, el Departamento frustró la intención del Congreso de qne el período de noventa días dentro del cual debe actuar el Presidente corra mientras el Departamento elegido por él como su agente estudia el proyecto y le so-mete sus puntos de vista.
El Departamento del Interior pudo infringir el espíritu del artículo 34 porque dicho artículo, desgraciadamente, no le exige al Gobernador que le someta el proyecto al Presi-dente dentro de determinado período. De existir tal dis-posición, dicho Departamento no podría, como agente del Gobernador, dilatar a su antojo, la trasmisión del proyecto al Presidente. Quizá el Congreso desee en el futuro elimi-nar esta laguna en el estatuto.

(1) En su carta de 30 de abril de 1946, dirigida al Director de la División de Territorios y Posesiones Insulares, el Gobernador Tugwell se expresó así:
“Estimado Sr. Arnold: Le incluyo una carta para el Presidente de los Estados Unidos con documentos recomendándole que sostenga mi veto al Pro-yecto núm. 51 del Senado aprobado en la última sesión de -la Legislatura de Puerto Rico. — La carta, y documentos que la acompañan se explican por sí mismos. — Le agradeceré mucho los envíe por el conducto ademado para su pre-sentación al Presidente, a los efectos de su >consideración(Bastardillas nuestras.)


(2)E1 artículo 11 do la Ley Orgánica prescribe:
“Todos los informes que, de acuerdo con la ley, tengan que dar el Gobernador o los jefes de departamentos a cualquier funcionario de los Estados Unidos, serán dados en lo sucesivo a un departamento ejecutivo del Gobierno de los Estados Unidos, que será designado por el Presidente y éste queda autorizado por esta Ley para poner todos los asuntos que correspondan al Gobierno de Puerto Rico bajo la jurisdicción de dicho departamento.”
El artículo 11 de la vigente Ley Orgánica fué tomado de la sección 2 de la Ley del Congreso de 15 de julio de 1909 (36 Stat. 11 (1909)), para enmendar la anterior Ley Orgánica conocida por Ley Foraker que rigió hasta el 1ro. de marzo de 1917. La sección 2 de la referida Ley de 15 do julio de 1909, decía así:
“Que todos los informes que, de acuerdo con la ley, tengan que dar el Gobernador o los miembros del Consejo Ejecutivo de Puerto Rico a cualquier fun-cionario de los Estados Unidos, serán dados en lo sucesivo a un departamento ejecutivo del Gobierno de los Estados Unidos que será designado por el Pre-sidente; y el Presidente queda autorizado por esta Ley para poner todos los asuntos que correspondan al Gobierno de Puerto Rico bajo la jurisdicción de dicho departamento.”
Haciendo uso de la autoridad que le confería la citada sección 2 de la Ley del Congreso de 15 de julio de 1909, el Presidente Taft, el mismo día que aprobó la referida ley, expidió la Orden Ejecutiva que en lo pertinente, decía así:
“. . . todos los informes que de acuerdo con la ley, tengan que dar el gobernador o los miembros del Consejo Ejecutivo de Puerto Rico a cualquier •funcionario de los Estados Unidos serán dados al Departamento do la Guerra y todos los asuntos que correspondan al Gobierno de Puerto Rico se pondrán bajo la jurisdicción de ese departamento. Los asuntos del departamento con-*95cernientes al gobierno civil de Puerto Rico quedan asignados al Negociado de Asuntos Insulares de conformidad con la Sección 87 de la Ley de 1ro. de julio de 1902. William H. Taft, Casa Blanca, Julio 15, 1909.”


(3)Esta Ley, en lo pertinente prescribe:
• ‘ Siempre que el Presidente, previa investigación, encuentre y declara quo cualquier reagrupación, consolidación, transferencia o abolición de cual-quier agencia o agencias ejecutivas y/o las funciones de las mismas sea necesaria para llevar a cabo cualquiera de los propósitos expuestos en la sección 401 de este Titulo, puede, por orden ejecutiva:
“(a) Transferir en todo o en parte cualquier agencia ejecutiva y/o las funciones de la misma a la jurisdicción y control de cualquier otra agencia ejecutiva;
“(6) Consolidar las funciones confiadas a cualquier agencia ejecutiva; o
“(•o) Abolir en todo o en parte cualquier agencia ejecutiva y/o las fun-ciones de la misma; y
“ (d) Designar y fijar el nombre y funciones do cualquier actividad con-solidada o agencia ejecutiva y el título, facultades y deberes de su jefe eje-cutivo; excepto que el Presidente no tendrá autoridad bajo este Título para abolir o transferir un departamento ejecutivo y/o todas las funciones del mismo.” 47 Stat. 1518 (1933).


(4)La Orden Ejecutiva dol Presidente Roosevelt de feclia 29 de mayo de 1934, en lo pertinente, prescribe:
“...Por Cuanto, luego de una investigación yo encuentro y declaro que el establecimiento de una División de Territorios y Posesiones Insulares en el Departamento de lo Interior- y la transferencia al mismo de las funciones del Negociado de Asuntos Insulares, Departamento de la Guerra, que correspondan a la administración del Gobierno de Puerto Rico es necesario para cumplir los propósitos de dicha sección 16; Por Tanto, por virtud de y de conformidad con la autoridad que me ha sido conferida por la referida sección 16 de la Ley de 3 de marzo de 1933, se ordena que una División que se denominará División de Territorios y Posesiones Insulares quede por la .presente estable-cida en el Departamento de lo Interior; y se ordena, además, que todas las funciones del Negociado de Asuntos Insulares, Departamento de la Guerra, junto con su personal, archivos . . . que correspondan a o se relacionen con la admi-nistración del Gobierno de Puerto Rico, son por la presente transferidos del Departamento de la Guerra a la División de Territorios y Posesiones Insulares, Departamento de lo Interior, para ser administrados bajo la supervisión del Secretario de lo Interior. . .”


(5) Es justo consignar que los abogados del demandado, tanto en su alegato *96como en su informe oral, no aceptan que la transmisión de un proyecto de ley al Presidente constituya el informe a que se refiere el articulo 11 de la Ley Orgánica. Sin embargo, a los efectos de esta opinión, vamos a partir de la hipótesis que el artículo 11 es de aplicación. Gomo cuestión de lieclio el Gober-nador Tugwell, al transmitir el proyecto de ley, acompañó un informe al Pre-sidente expresando los motivos por los cuales lo vedaba y recomendaba su desaprobación. Véase la Nota 1.


(6) Véase el final de la Nota 2.